DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 03/15/19 are acceptable.

Allowable Subject Matter
Claims 16-30 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 16 is allowed because the prior art of record fails to disclose or suggest a semiconductor module including the limitation “ first to third half bridges each including a high side switch and a low side switch connected in series between the power supply line and a corresponding one of the first to the third ground lines, a junction point of the high side switch and the low side switch being connected to a corresponding one of the first to the third motor terminals, and the junction points of the first to third half bridges being connected in parallel with one another; and first to sixth control signal terminals, to which control signals for controlling operations of the high side switches and the low side switches of the first to the third half bridges are inputted, wherein the first ground terminal, the second ground terminal, and the third ground terminal are arranged along the second side to be separated from one another and electrically isolated from one another“ in addition to other limitations recited therein

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
           Leiri et al. (US 11,183,943 B2) disclose a semiconductor module.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838